DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

			Duplicate Claims Warning
2.         Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.Claims 1-2, 8, 11-15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kocienda et al. (US 10319116).

As per claim 2, Kocienda discloses: “control the brightness of the second content when the difference between the first information and the second information satisfies a predetermined first condition and maintain the brightness of the second content when the difference between the first information and the second information satisfies a predetermined second condition” (e.g., when a brightness value of background content exceeds a threshold K, a dark text can be rendered for readability, and when the brightness value of the background content does not exceed the threshold K, a default white text can be rendered for readability (see paragraphs 29-32 and figs. 6-8).
As per claim 8, Kocienda discloses: identify whether an image change of images displayed through the first image layer satisfies a first predetermined image change condition, based on the at least one first content, control at least 
Claim 11 contains features that are substantially the same as those of claim 1, and thus is rejected under the same rationale.
As per claim 12, considering that in Kocienda the opacity level of the new content can be adjusted so as to provide an appropriate level of transparency of the new content, so as to view the background content, while preserving the color of the new content, wherein the opacity level adjustment of the new content can be computed based on the average brightness and contrast of the background content as well as the color of the new content (see paragraph 22), the Kocienda reference obviously encompass the identification of degradation information of the display related to the new content (or second image layer) and control a color of the second image layer, based on the degradation information of the display related to the second image layer. As such, the limitations of claim 12 are obviously met by the Kocienda reference.
As per claim 13, considering that in Kocienda background content in a graphical user interface is selected; and then a color characteristic of new content to be displayed in the user interface is adjusted based on at least one color characteristic of the selected background content by  determining an average contrast of the selected background content, lowering a saturation level 
Claim 14 is rejected under the same rationale as claim 8.
Considering claim 15, Kocienda discloses an electronic device (2400, fig. 24) comprising: a display (2409); and a processor (2405), wherein the processor is configured to determine first display attribute information (e.g., color, brightness, hue or saturation) related to a first image layer (e.g., background content) including at least one first content (background image) to be displayed on the display, determine second display attribute information (e.g., color, brightness, hue, saturation or opacity level) related to a second image layer (e.g., foreground content) including at least one second content (e.g., text or characters) to be displayed on the display, based on the first display attribute information, and display the first image layer and the second image layer based on the determined second display attribute information on the display (e.g., render a graphical user interface having background content on the display determine, through a user interface, new content having a first color that is to be rendered, determine a color feature of the background content at the position 

Allowable Subject Matter
5.	Claims 3-7, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fail to teach the electronic device of claim 1, wherein the processor is configured to identify at least one piece of third information related to a color of the first content to be displayed on the display or degradation information of the display related to the second image layer and control the color of the second content, based on at least one piece of the third information or the degradation information of the display related to the second image layer, and the color of the second content is controlled based on at least a difference between the third information and fourth information related to the color of the second content (as recited in claim 3), wherein the processor is configured to configure at least one region of interest for the first image layer, acquire brightness information from at least a part of the at least one region of interest in the at least one first content included in the first image layer, and identify the first information, based on the acquired brightness information, and the region of interest includes at least some of a first region corresponding to an entire region of the first image layer or a second region corresponding to at least some of the entire region of the first image layer adjacent to the second image layer (as recited in claim 6).

Conclusion

	Reeves (US 20150097879) discloses a method comprises receiving a target image; generating a brightness image for said target image by determining a brightness value for each sub-pixel within said display; generating an output signal from said brightness image by determining an output value for each of said plurality of sub-pixels of different colours within the brightness image; and outputting said output signal to said driver to drive the display.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
11/06/2021